     Case 5:19-cv-00285-MTT-CHW Document 41 Filed 06/03/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

ROBERT L. MERIWETHER,                       )
                                            )
                                            )
                     Plaintiff,             )
                                            )
              v.                            )    CIVIL ACTION NO. 5:19-CV-285 (MTT)
                                            )
JESSICA BATTLE,                             )
                                            )
                                            )
                Defendant.                  )
 __________________                         )


                                         ORDER

       United States Magistrate Judge Charles H. Weigle recommends granting

Defendant Jessica Battle’s motion for summary judgment. Doc. 39. Plaintiff Robert

Meriwether has objected, so pursuant to 28 U.S.C. § 636(b)(1), the Court has

thoroughly considered Meriwether’s objections and made a de novo determination of

the portions of the Recommendation to which he objects. Meriwether makes three

arguments why the Recommendation should not be adopted by the Court. Doc. 40.

       First, Meriwether argues that he did not consent to the Magistrate Judge ruling

on any proceedings and “therefore any order made by the Magistrate Judge should be

dismissed and not accepted.” Id. at 1. However, Meriwether’s consent was not

required for the Magistrate Judge to issue a Recommendation. 28 U.S.C. § 636(b)(1)

states that a magistrate judge may be designated to submit “recommendations for the

disposition” of motions for summary judgment. 28 U.S.C. 636(b)(1)(A)-(B). Moreover,

Local Rule 72 states that magistrate judges in this district are authorized to conduct

proceedings in prisoner § 1983 cases and to submit Recommendations on dispositive
     Case 5:19-cv-00285-MTT-CHW Document 41 Filed 06/03/21 Page 2 of 3




pretrial matters. M.D. Ga. L.R. 72. Accordingly, Meriwether’s consent was not needed

for the Magistrate Judge to submit a Recommendation on Battle’s motion for summary

judgment.

       Second, Meriwether argues that there are genuine issues of material fact, and

thus summary judgment is inappropriate. Doc. 40 at 1-2. However, Meriwether

appears to be merely disagreeing with the Magistrate Judge’s conclusion drawn from

facts that are not in dispute. For example, Meriwether argues that summary judgment

should be denied because Battle did not refer him to a specialist from February 2016 to

August 2016, despite his medical condition not improving. Doc. 40 at 2. This is not

disputed, and the Magistrate Judge thoroughly addressed why this fact, viewed in the

light most favorable to Meriwether, does not preclude Battle’s motion for summary

judgment. Doc. 39 at 5-6.

       Finally, Meriwether argues that the Recommendation should not be accepted

because in extreme cases, courts have acknowledged that “bad judgment by medical

personnel can constitute deliberate indifference.” Doc. 40 at 3 (citing Adams v. Poag,

61 F.3d 1537, 1543-44 (11th Cir. 1995); Greeno v. Daley, 414 F.3d 645, 655 (11th Cir.

2005)). Meriwether is correct; the Eleventh Circuit has held that when a prisoner

receives medical treatment only extreme cases of incompetence may result in

deliberate indifference. Hoffer v. Sec’y, Fla. Dep’t of Corrs., 973 F.3d 1263, 1270 (11th

Cir. 2020) (“With respect to prisoners’ medical care, in particular, we have held that the

Eighth Amendment doesn’t require it to be perfect, the best obtainable, or even very

good. Rather, we have emphasized, medical treatment violates the Eighth Amendment

only when it is so grossly incompetent, inadequate, or excessive as to shock the




                                            -2-
     Case 5:19-cv-00285-MTT-CHW Document 41 Filed 06/03/21 Page 3 of 3




conscience or to be intolerable to fundamental fairness.”) (internal quotation marks and

citations omitted). Here, Meriwether cannot establish that Battle’s treatment was so

incompetent or was so inadequate that it “shocks the conscience” or that it is

“intolerable to fundamental fairness.” Id.

       In conclusion, the Court has reviewed the Recommendation, and the Court

accepts and adopts the findings, conclusions, and recommendations of the Magistrate

Judge. The Recommendation (Doc. 39) is ADOPTED and made the order of the Court.

Accordingly, Battle’s motion for summary judgment (Doc. 30) is GRANTED.

       SO ORDERED, this 3rd day of June, 2021.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                             -3-
